Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 1, 2020

                                     No. 04-20-00059-CR

                                   Marcelino ESTRADA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 17-09-0519-CRA
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER

       The court reporter’s first request for additional time to file the reporter’s record is
granted. We order the reporter’s record due by April 30, 2020.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court